

EXHIBIT 10.1


SEPARATION AGREEMENT
THIS SEPARATION AGREEMENT (this “Agreement”) is entered into effective as of
July 16, 2020, by and between Assurant, Inc. (the “Company”) and Robyn Price
Stonehill (the “Employee”).
WHEREAS, the Employee and the Company wish to terminate the employment
relationship between them on the terms set forth in this Agreement and to agree
to certain post­ employment covenants;
NOW, THEREFORE, in consideration of the mutual covenants, promises and
representations in this Agreement and the General Release and Covenant Not to
Sue in Exhibit A hereto, the parties hereto agree as follows:
1.Employment by the Company
a.Transition of Position. Effective as of July 15, 2020 (the “Transition Date”),
the Employee transitioned out of her position as Chief Human Resources Officer
of the Company, and such change in position will not be treated as a termination
of employment. For the avoidance of doubt, the Employee shall continue in her
position as an Executive Vice President of the Company at her current rate of
pay following the Transition Date through the Termination Date (as defined
below).
b.Termination of Employment. The Employee’s employment with the Company shall
cease effective as of December 31, 2020 (the “Termination Date”) and in
connection therewith the Employee shall execute a copy of the resignation notice
attached as Exhibit B hereto. From and after the Termination Date, the Employee
shall not hold any office or position with, nor maintain any other status as an
employee or agent of, the Company or any subsidiary or affiliate of the Company.
Effective on the Termination Date, all agreements between the Employee and the
Company or any subsidiary or affiliate thereof are hereby terminated and shall
be of no further force and effect; provided, however, that this sentence does
not in any way limit and shall have no effect on any rights that the Employee
may have, or on any obligations that the Company may have to the Employee, under
the Company’s compensation and benefit plans (including, but not limited to, any
qualified and nonqualified retirement plans and the Assurant, Inc. 2017 Long
Term Equity Incentive Plan, as amended (the “ALTEIP”)) as provided in Section 4,
below.
2.Severance Payments
The Company shall pay to the Employee, as severance pay in connection with the
termination of employment, (x) an amount equal to one (1) times the Employee’s
annual base salary, payable in equal monthly installments in accordance with the
Company’s usual payroll practices over a period of twelve (12) months following
the Termination Date and (y) the Employee’s 2020 annual bonus under the
Assurant, Inc. Executive Short Term Incentive Plan (as amended and restated, the
“ESTIP”), pro-rated as of the Termination Date, payable as soon as
administratively feasible following the Determination Date (as defined in the
ESTIP) (the “Severance Payment”). For the avoidance of doubt, any payments to
the Employee pursuant to the ESTIP shall be based on eligible earnings through
the Employee’s Termination Date and the level of performance achievement for
purposes of determining the Employee’s ESTIP award shall be the same as that
used for determining other executive officer’s awards under the ESTIP.



--------------------------------------------------------------------------------



Such payments shall be subject to the Employee’s compliance with the Employee
covenants set forth in Section 6 hereof and shall also be subject to applicable
tax withholding requirements. The Severance Payment shall be in lieu of any
other severance payments to which the Employee may be entitled under any
severance or other plan, program or agreement of/with the Company or any
subsidiary or affiliate thereof. For the avoidance of doubt, any breach or
threatened breach of any of the Employee covenants set forth in Section 6 hereof
shall, unless waived by an authorized officer of the Company, result in a
cessation of the Severance Payment.
3.Equity Plan
The unvested portion of the equity awards granted to the Employee during her
employment with the Company shall vest on a pro-rata basis consistent with the
terms and conditions of their respective award agreements. For the avoidance of
doubt, the level of performance achievement for purposes of determining the
Employee’s Performance Share Unit (“PSU”) awards under the ALTEIP shall be the
same as that used for determining other executive officer’s analogous PSU awards
under the ALTEIP.
4.Employee Benefits
a.Retirement and Nonqualified Plans. The Employee shall be entitled to payment
of her accrued benefits pursuant to the terms of the Assurant 401(k) Plan, the
Assurant Executive 401(k) Plan, the Assurant Executive Pension Plan and the
Assurant Pension Plan (the “Plans”).
b.COBRA Continuation. The Company shall pay the Employee an amount equal to, and
at the same after tax cost to the Employee as, twelve (12) months of the
Company’s 2021 employer contributions for the Employee’s health insurance
coverage pursuant to the Company’s plans in which the Employee is enrolled on
the Termination Date and may use toward any group medical, dental, vision and/or
prescription drug plan benefits to which the Employee and/or the Employee’s
eligible dependents would be entitled to under Section 4980B of the Internal
Revenue Code (“COBRA”). Such payments under this Section ‎4.B shall be paid in
equal monthly installments in accordance with the Company’s usual payroll
practices over a period of twelve (12) months following the Termination Date and
shall be subject to the Employee’s compliance with the Employee covenants set
forth in Section 6 hereof.
c.Renewal of Membership. The Company shall, at its sole expense, renew the
Employee’s membership with World 50 for an additional twelve (12) month period
at any time prior to the date on which the Employee’s current World 50
membership is scheduled to expire; provided that the Company’s obligation with
respect to such cost shall not, in any event, exceed $65,000.
d.Other Benefits. Except for the Company’s severance plan and as specifically
provided herein, this Agreement shall have no effect on the rights of the
Employee to payments or other benefits due to the Employee pursuant to the terms
of any employee benefit plans of the Company in which the Employee participates.
The Employee shall be entitled to receive such benefits and payments to which
the Employee is entitled pursuant to the terms of such employee benefit plans.
No portion of the Severance Payment shall be taken into account in determining
the amount of any such employee benefit. Within fifteen (15) days after the
Termination Date, the Company shall pay the Employee, through direct deposit, an
amount equal to her accrued but unused paid time off pursuant to the Company’s
policy.
2

--------------------------------------------------------------------------------



5.Trading Restrictions
Effective immediately following the Termination Date, the Employee shall no
longer be subject to the Company’s securities trading policies. The Employee is
reminded, however, that trading on the basis of material non-public information,
or providing such information to others so that they may trade, is a violation
of the federal securities laws.
6.Employee Covenants
a.Confidential Information. The Employee shall not, (a) except as required by
law or by order of a government agency or court of competent jurisdiction,
disclose to any person, firm, corporation or other business entity any
Confidential Information (as defined herein) proprietary to the Company
concerning the business, finances, products, services, operations, clients,
employees, affairs or prospects of the Company or any subsidiary or affiliate
thereof, for any reason or purpose whatsoever, or (b) make use of any
Confidential Information for personal purposes or for the benefit of any person,
firm, corporation or other entity except the Company or any subsidiary or
affiliate thereof. “Confidential Information” means information not generally
known or available outside the Company and information entrusted to the Company
in confidence by third parties. Confidential Information includes but is not
limited to Company inventions, technical data, trade secrets, know-how,
research, product or service ideas or plans, software codes and designs,
processes, network agreements, provider or network discounts, contract terms,
formulas, techniques, lists of or information relating to suppliers,
intermediaries (including brokers and agents) and customers, prices, costs,
coverages, employee compensation arrangements, pricing methodologies, cost data,
market share data, marketing plans, licenses, strategic plans, internal annual
or long-term plans, program information, business plans, financial forecasts,
non-public financial data, budgets and all other non-public business information
disclosed to the Employee by the Company or of which the Employee learned while
in the employ of the Company.
Further, except as is necessary to obtain new employment or as required by law
or by order of a government agency or court of competent jurisdiction, the
Employee shall not disclose the reasons for or terms of her departure from the
Company without the written consent of the Company and, unless and until this
Agreement has been made public by filing with the Securities and Exchange
Commission (the “SEC”), the Employee will not disclose the contents or substance
of this Agreement or the Release (as defined in Section ‎8 hereof) to anyone
except her immediate family or any tax, legal or other counsel she has consulted
regarding the meaning or effect hereof or thereof, and she will instruct each of
the foregoing not to disclose the same. Within ten (10) calendar days following
the Termination Date, the Employee shall return to the Company any documents,
records, files and other information (whether recorded or stored in paper or
electronic form) and any property belonging or relating to the Company, its
affiliates, customers, clients or employees. The Employee acknowledges that all
such materials are, and will remain, the exclusive property of the Company, and
the Employee may not retain originals or copies of such materials.
b.Non-Solicitation. For a period of twelve (12) months following the Termination
Date (the “Restricted Period”), the Employee shall not, whether on her own
behalf or on behalf of or in conjunction with any other person or entity, acting
in any capacity whatsoever, directly or indirectly, disrupt or interfere with
the business of the Company (i) by soliciting for employment any employee,
independent contractor or other service provider who is employed by or providing
services to the Company or any subsidiary or affiliate thereof as
3

--------------------------------------------------------------------------------



of the Termination Date or (ii) by persuading or influencing any such employee,
independent contractor or other service provider to leave the employ or service,
as applicable, of the Company or any subsidiary or affiliate thereof. Further,
during the Restricted Period, the Employee shall not, whether on her own behalf
or on behalf of or in conjunction with any other person or entity, acting in any
capacity whatsoever, directly or indirectly, use any of the Company’s trade
secrets to solicit for employment any employee, independent contractor or other
service provider of the Company.
c.Non-Disparagement.
i.The Employee shall not publicly or privately disparage or denigrate the
Company, its subsidiaries, affiliates, officers or directors in respect of their
integrity, character, business practices, performance, skills, acumen,
experience or success. The Employee shall be responsible for, and bear any and
all liability with respect to, any breach of this Section 6.C(1) only if such
breach is knowingly and willfully committed and involves a material public
disparagement of the Company. Notwithstanding the foregoing, the Company shall
not be entitled to terminate, rescind, repudiate or seek judicial invalidation
of this Agreement or any of its provisions as a remedy for any breach or alleged
breach of this Section ‎6.C.
ii.The Company shall not, and shall instruct its executive officers and
directors not to, publicly or privately disparage or denigrate the Employee in
respect of her integrity, character, performance, skills, acumen, experience or
success. The Company shall be responsible for, and bear any and all liability
with respect to, any breach of this Section 6.C(2) only if such breach is
knowingly and willfully committed and involves a material public disparagement
of the Employee.
d.Litigation Against the Company. The Employee shall not act as an expert
witness, consultant or otherwise in any litigation against the Company, except
as a fact witness if legally compelled to do so by subpoena or other writ or
order of a court or government agency of competent jurisdiction.
e.Officer Questionnaire. Upon reasonable request by the Company, the Employee
shall complete an officer questionnaire, the responses to which may be used to
enable the Company to comply with its disclosure obligations with the SEC.
f.Employee Protections. The Employee has the right under federal law to certain
protections for cooperating with or reporting legal violations to the SEC and/or
its Office of the Whistleblower, as well as certain other governmental entities
and self-regulatory organizations. As such, nothing in this Agreement or
otherwise prohibits or limits the Employee from disclosing this Agreement to, or
from cooperating with or reporting violations to or initiating communications
with, the SEC or any other such governmental entity or self-regulatory
organization, and the Employee may do so without notifying the Company. Neither
the Company nor any of its subsidiaries or affiliates may retaliate against the
Employee for any of these activities, and nothing in this Agreement or otherwise
requires the Employee to waive any monetary award or other payment that the
Employee might become entitled to from the SEC or any other governmental entity
or self­regulatory organization. Moreover, nothing in this Agreement or
otherwise prohibits the Employee from notifying the Company that the Employee is
going to make a report or disclosure to law enforcement.
4

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in this Agreement or otherwise, as
provided for in the Defend Trade Secrets Act of 2016 (18 U.S.C. § 1833(b)), the
Employee will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made (A)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Without limiting the foregoing, if the Employee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Employee may disclose the trade secret to her attorney and use the trade secret
information in the court proceeding, if the Employee (x) files any document
containing the trade secret under seal, and (y) does not disclose the trade
secret, except pursuant to court order.
g.All Prior Covenants Null and Void. As of the Termination Date, any covenants
(other than those set forth in this Section 6) in favor of the Company by which
the Employee may otherwise be bound and that are analogous to the Employee
covenants set forth in this Section 6 shall be null and void and no longer
enforceable under any circumstances.
7.Release from Search Consultant “Off Limits” Lists; Enforcement of
Restrictions; Rights and Remedies
a.Release from “Off-Limits” Lists. From and after the date hereof, at the
request of the Employee or any executive search firm, the Company shall
communicate to such firm that (i) the Employee may be considered for existing or
potential employment opportunities with respect to which such firm is engaged
and (ii) subject to Section 6 hereof, such firm may work directly with the
Employee in connection with such existing or potential employment opportunities.
b.Reasonableness. The Employee hereby acknowledges and agrees that: (i) the
restrictions provided in this Agreement are reasonable in time and scope in
light of the Company’s interest in protecting its business; and (ii) her ability
to work and earn a living will not be unreasonably restrained by the application
of these restrictions.
c.Injunctive Relief. The Employee recognizes and agrees that should she fail to
comply with the restrictions set forth herein, which restrictions are vital to
the protection of the Company’s business, the Company will suffer irreparable
injury and harm for which there is no adequate remedy at law. Therefore, the
Employee agrees that in the event of the breach or threatened breach by her of
any of the terms and conditions of Sections ‎6.A or ‎6.B hereof, the Company
shall be entitled to preliminary and permanent injunctive relief against her as
may be awarded by a court having jurisdiction over the dispute in addition to,
and not in lieu of, any other rights or remedies available to the Company at law
or in equity.
d.Conditions to Company’s Obligation to Make Payments. The consideration for the
Company’s promises under Sections 2 and 4 hereof are the Employee’s Release
under Section 8 and Exhibit A hereof and each and every other promise that
Employee makes herein.
8.Release of Claims
The parties shall execute the General Release and Covenant Not to Sue in the
form attached hereto as Exhibit A (the “Release”). Notwithstanding anything
contained herein to the contrary, the Company’s
5

--------------------------------------------------------------------------------



obligations to make the Severance Payment and the payments described in Sections
4.B and 4.C hereof are conditioned on the Employee’s (i) execution and delivery
of the Release as of the date hereof, (ii) non­revocation of the Release, (iii)
execution, delivery and non-revocation of the affirmation of the Release set
forth on Exhibit C hereto at the conclusion of the Transition Period and prior
to her receipt of the Severance Payment and the payments described in Sections
4.B and 4.C hereof and (iv) compliance with the terms of the Release and the
Employee covenants set forth in Section 6 hereof.
9.Notices
All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given if delivered in
person, by courier or by facsimile transmission, or sent by express, registered
or certified mail, postage prepaid, addressed as follows:
If to the Employee:
at her last known home address on file at Assurant or, following Assurant’s
receipt of any change of address notice given by Employee, at the new address
specified therein
If to the Company:
Jay Rosenblum
Chief Legal Officer
Assurant, Inc.
601 13th Street, NW
Suite 1010 North
Washington, DC 20005
Either party may, by written notice to the other, change the address to which
notices to such party are to be delivered or mailed.
10.Tax Matters
a.Withholding of Taxes.
All payments of the Severance Payment and other benefits required to be provided
by the Company to the Employee under this Agreement shall be subject to the
withholding of such amounts relating to taxes and other payroll deductions as
the Company may reasonably determine it should withhold pursuant to any
applicable law, regulation or Company policy.
b.Section 409A of the Internal Revenue Code.
The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and applicable guidance
promulgated thereunder (collectively, “Section 409A”). Accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance with Section 409A. In no event shall the Company be liable for any
additional tax, interest or penalties that may be imposed on the Employee by the
Internal Revenue Service under Section 409A or any damages for failing to comply
with Section 409A. For purposes of Section 409A, each payment in a series of
installment payments under this Agreement shall be treated as a separate
payment. If required pursuant to Section 409A, payment of certain amounts owed
to the Employee within the six (6) month period following the Termination Date
may be delayed until after such six-month period has elapsed.
6

--------------------------------------------------------------------------------



11.Governing Law; Dispute Resolution
This Agreement shall be construed, interpreted and enforced in accordance with
the laws the State of New York, without giving effect to the choice of law
principles thereof.
The Company and the Employee have agreed to resolve any disputes that may arise
through binding arbitration. Disputes subject to resolution through arbitration
include, but are not limited to, those concerning employment with the Company,
the termination of employment with the Company, compensation or benefits, and
the violation of any applicable laws. For the avoidance of doubt, this
requirement to arbitrate shall not apply to administrative, legislative, or
judicial proceedings, but does apply to any lawsuit that a party may bring,
including but not limited to any lawsuit related to any such proceeding. By
agreeing to this requirement each of the parties acknowledged that she or it has
waived her or its right to a jury trial. Arbitration shall be conducted pursuant
to the rules of Judicial Arbitration and Mediation Services (“JAMS”) in effect
at that time. The arbitrator shall be selected from a list of neutral
arbitrators provided by JAMS in accordance with its rules and the arbitration
shall occur no more than 45 miles from the place and in the same state where the
Employee last worked for Assurant, unless each party to the arbitration agrees
in writing otherwise. Arbitration shall be the exclusive means through which the
Employee or the Company may seek relief in connection with a dispute and
judgment upon the determination or award entered by the arbitrator may be
entered in any state or federal court in the Borough of Manhattan, New York, New
York. Subject to Section 6.F, the parties agree that the arbitration, including
the existence of any arbitration, shall be kept confidential.
12.Waiver of Breach
No waiver of any provision of this Agreement shall have any force and effect
unless it is in writing signed by the party giving the waiver. Any waiver or
forbearance, express or implied, of any breach of this Agreement shall not be
construed to be a continuing waiver or a consent to any other or subsequent
breach on the part either of the Employee or of the Company.
13.Non-Assignment; Successors
Neither party hereto may assign her or its rights or delegate her or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that (i) this Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company upon any sale of all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company with or into any other corporation, all as though
such successors and assigns of the Company and their respective successors and
assigns were the Company, and (ii) this Agreement shall inure to the benefit of
the heirs, assigns or designees of the Employee to the extent of any payments
due to them hereunder. In the event of any sale of all or substantially all of
the Company’s assets or merger of the Company in which the Company is not the
surviving entity, as used in this Agreement the term “Company” shall be deemed
to refer to the surviving corporation, successor or assign of the Company.
14.Severability and Intent for a Court to Enforce Covenants to Maximum Extent
If any provision of this Agreement is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth in this Agreement,
the Employee and the Company agree that it is the intention of the parties that
such provision should be enforceable to the maximum extent possible under
applicable law. If any provision of this Agreement is held to be invalid or
unenforceable, such invalidation or unenforceability shall not affect the
validity or enforceability of any other provision of this Agreement (or any
portion thereof). If, and only if, a court finds that Section 6.B hereof is not
enforceable to the full extent provided by its terms, the parties agree that
such court may, and hereby memorialize their intention
7

--------------------------------------------------------------------------------



that such court shall, enforce such provisions to the full geographic and
temporal extent that such court may find permissible under applicable law.
15.Entire Agreement
This Agreement, together with the General Release and Covenant Not to Sue the
form of which is set forth as Exhibit A hereto, constitutes the entire agreement
by and between the Company and the Employee with respect to the subject matter
hereof and supersedes any and all prior or contemporaneous agreements or
understandings between the Employee and the Company with respect to such subject
matter, whether written or oral, including the Change In Control Agreement dated
July 1, 2018. This Agreement may be amended or modified only by a written
instrument executed by the Employee and the Company.




8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

EMPLOYEE/s/ Robyn Price StonehillRobyn Price Stonehill




ASSURANT, INC.By:/s/ Alan ColbergAlan ColbergChief Executive Officer and
President



9

--------------------------------------------------------------------------------



EXHIBIT A
GENERAL RELEASE AND COVENANT NOT TO SUE
THIS GENERAL RELEASE AND COVENANT NOT TO SUE (this “Release”) is entered into
effective as of July 16, 2020, by and between Robyn Price Stonehill (the
“Employee”) and Assurant, Inc. (the “Company”), pursuant to the terms of the
Separation Agreement, dated as of July 16, 2020, by and between the Employee and
the Company, to which this Release is attached (the “Separation Agreement”).
The Employee hereby releases and forever discharges, and covenants not to sue,
the Company or its subsidiaries, affiliates, their directors, members, officers,
employees, agents, stockholders, successors and assigns, both individually and
in their official capacities, (together, the “Company Released Parties”) from,
and with respect to, any and all actions, causes of action, covenants,
contracts, claims, demands, suits, and liabilities whatsoever, which the
Employee ever had, now has or which her heirs, executors, administrators and
assigns, or any of them hereafter can, shall or may have by reason of or related
to the Employee’s employment with, or termination of employment from, the
Company and/or its subsidiaries and affiliates (collectively, the “Released
Claims”).
By signing this Release, the Employee is providing a complete waiver of all
claims against the Company Released Parties that may have arisen, whether known
or unknown, up and until the effective date of this Release. This includes, but
is not limited to, claims based on Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1866, the Age Discrimination in Employment Act of 1967
(including the Older Workers Benefit Protection Act) (the “ADEA”), the Americans
With Disabilities Act, the Fair Labor Standards Act, the Equal Pay Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974 (except as to claims pertaining to vested benefits under employee benefit
plans maintained by the Company Released Parties), the Uniform Trade Secrets
Act, the Sarbanes-Oxley Act of 2002, the California Fair Employment and Housing
Act, the Unruh Civil Rights Act, the California Family Rights Act, and the
California Labor, Government, and Business and Professions Codes, and all
applicable amendments to the foregoing acts and laws, or any common law, public
policy, contract (whether oral or written, express or implied) or tort law, and
any other local, state or Federal law, regulation or ordinance having any
bearing whatsoever on the terms and conditions of the Employee’s employment and
the cessation thereof.
The Employee further agrees, promises and covenants that, to the maximum extent
permitted by law, neither she, nor any person, organization, or other entity
acting on her behalf has or will file, charge, claim, sue, or cause or permit to
be filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other relief) against the Company Released
Parties involving any matter occurring in the past up to the date of this
Release, or involving or based upon any claims, demands, causes of action,
obligations, damages or liabilities which are the subject of this Release. This
Release shall not affect the Employee’s rights under the Separation Agreement or
under the Older Workers Benefit Protection Act to have a judicial determination
of the validity of this Release and does not purport to limit any right the
Employee may have to file a charge under the ADEA or other civil rights statute
or to participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission or other investigative agency. This Release
does, however, waive and release any right to recover damages under the ADEA or
any other civil rights statute. This Release does not waive any right of the
Employee to indemnification for claims made against her for authorized actions
she engaged in as an Employee of Company under any indemnification obligation,
including any applicable Directors and Officers Insurance policy. The Employee
agrees that she has carefully read this Release and is signing it voluntarily.
10

--------------------------------------------------------------------------------



It is understood that this Release is not effective until seven (7) calendar
days after the execution of this Release and that the Employee may revoke this
Release within seven (7) calendar days from the date of execution hereof.
Notwithstanding the foregoing, this Release does not release claims that cannot
be released as a matter of law, including any right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission (“EEOC”),
the Department of Labor, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company. However, by executing this Release,
the Employee hereby waives the right to monetary recovery from the Company, no
matter how denominated, including, but not limited to, wages, back pay, front
pay, compensatory damages or punitive damages, in any proceeding the Employee
may bring before the EEOC or any state human rights commission or in any
proceeding brought by the EEOC or any state human rights commission on the
Employee’s behalf.
Notwithstanding anything to the contrary contained in this Release, nothing in
this Release shall apply to, or release the Company from, any rights and claims
of the Employee directly or indirectly arising from or under or related to any
obligation or commitment of the Company under the Separation Agreement.
This Release shall be governed by and construed in accordance with the laws of
the State of New York. If any provision in this Release is held invalid or
unenforceable for any reason, the remaining provisions shall be construed as if
the invalid or unenforceable provision(s) had not been included.
•The Employee acknowledges that the Company has advised her that she should
consult with an attorney of her choice prior to signing this Release and she has
had sufficient time to consider the terms of this Release.
•The Employee acknowledges that the Company has advised her that she may
consider this Release for up to twenty-one (21) calendar days after her receipt
thereof to review it prior to signing. The Company and the Employee agree that
any changes, whether or not material, made to the Agreement and this Release do
not restart the twenty-one (21) calendar day review period, which will end on
July 21, 2020 (the “Consideration Period”). The Employee acknowledges that she
may choose to execute this Release before the end of the Consideration Period.
•The Employee fully understands that the terms of this Release contain a release
of potentially valuable claims.
•The Employee acknowledges and agrees that she would not have received the
Severance Payment (as defined in the Separation Agreement) but for her decision
to sign the Separation Agreement and this Release and to thereafter honor their
respective terms.




11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Release effective as of the
date first written above.

EMPLOYEE/s/ Robyn Price StonehillRobyn Price Stonehill



ASSURANT, INC.By:/s/ Alan ColbergAlan Colberg,Chief Executive Officer and
President





12

--------------------------------------------------------------------------------



Exhibit B
Resignation Notice
Effective December 31, 2020, I hereby resign as Executive Vice President of
Assurant, Inc. (the “Company”) and any and all other offices and titles, boards
of directors (or similar governing bodies), committees of such boards of
directors (or similar governing bodies) and any other positions I may hold with
the Company or any subsidiary of the Company. In connection with such
resignation, I hereby relinquish all interests and authority that I hold or have
ever held by virtue of holding any such position, whether actual, implied or
apparent, in connection with any operating agreement, charter, bylaws,
resolutions or consents or any other agreement or understanding, whether written
or oral. This resignation shall be effective pursuant to the terms hereof,
without the need for acceptance or further action by the Company.





/s/ Robyn Price StonehillRobyn Price Stonehill7/16/2020Date: July 16, 2020





13

--------------------------------------------------------------------------------



Exhibit C
REAFFIRMATION PAGE
This page represents my reaffirmation (this “Reaffirmation”) of the commitments
set forth in the General Release and Covenant Not to Sue (the “Release”) entered
into effective as of July 16, 2020, by and between myself and Assurant, Inc.
(the “Company”), pursuant to the terms of the Separation Agreement, dated as of
July 16, 2020, by and between myself and the Company, to which this
Reaffirmation is attached (the “Separation Agreement”), from the date I signed
the Release through the date that I sign this Reaffirmation, and I hereby agree
that the release of claims pursuant to the Release will be extended to cover any
act, omission or occurrence occurring up to and including the date I sign this
Reaffirmation.
I understand that this Reaffirmation is not effective until seven (7) calendar
days after the execution of this Reaffirmation and that I may revoke this
Reaffirmation within seven (7) calendar days from the date of execution hereof.
•I acknowledge that the Company has advised me that I should consult with an
attorney of my choice prior to signing this Reaffirmation and I have had
sufficient time to consider the terms of this Reaffirmation.
•I acknowledge that the Company has advised me that I may consider this
Reaffirmation and the terms of the Release for up to twenty-one (21) calendar
days after my receipt thereof (the “Consideration Period”) to review prior to
signing. I acknowledge that I may choose to execute this Reaffirmation before
the end of the Consideration Period.
•I fully understand that the terms of this Reaffirmation contain a release of
potentially valuable claims.
•I acknowledge and agree that I would not have received the Severance Payment
(as defined in the Separation Agreement) but for my decision to sign the
Separation Agreement, the Release and this Reaffirmation and to thereafter honor
their respective terms.
I ratify and reaffirm the commitments set forth in the Release:





Robyn Price StonehillDate: December 31, 2020



14